935 So. 2d 47 (2006)
L.M.C. and A.O., Parents of A.E., and T.C., etc., Appellants,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D06-713.
District Court of Appeal of Florida, Fifth District.
July 24, 2006.
Timothy A. Straus, of Moyer, Straus & Patel, Altamonte Springs, for Appellant, L.M.C.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant, A.O.
Charles D. Peters, Orlando, for Appellee.

ON MOTION FOR REHEARING
PLEUS, C.J.
We deny the Department of Children and Families' motion for certification, grant its motion for rehearing, withdraw our prior opinion and substitute this one in its stead.
The parents appeal a shelter order entered after the trial court denied their request to present evidence on the issue of probable cause. We have previously held that parents have a statutory right to present evidence contesting probable cause at shelter hearings. See A.M.T. v. Dep't of Children and Families, 890 So. 2d 551 (Fla. 5th DCA 2005); S.M. v. Dep't of Children and Families, 890 So. 2d 552 (Fla. 5th DCA 2005); In re J.P., 875 So. 2d 715 (Fla. 2d DCA 2004). While we are sympathetic to the desire of trial courts to conduct shelter hearings in an informal and expeditious manner, those concerns do not outweigh the right of parents to be heard initially when faced with removal by the State of their children from their home. Accordingly, we reverse.
REVERSED.
MONACO and EVANDER, JJ., concur.